Title: To George Washington from Theodorick Bland, 16 April 1783
From: Bland, Theodorick
To: Washington, George


                        
                            Sr
                            Philadelphia April 16th 1783
                        
                        I have been honord with your Excellencys two favors of the 31st Ultimo and the 4th Inst—the latter
                            accompanied with your full and explicit answer on the Subject on which I addressed your Excellency in my last at the
                            request of the Committe—it has been according to your desire communicated to Col: Hamilton and the other Members who
                            compose the Committe confidentially and is now under consideration—We have conferred with the
                            Superintendant of Finance, and be assured our utmost endeavrs shall not be wanting to bring to a Speedy (and I hope happy
                            conclusion) the objects Your Excellency has pointed to with so much clearness, candor & Energy.
                        Confident I am that there is every disposition in Congress to Appreciate the Services and sufferings of the
                            Army—Unquestionably the most meritorious Class of Citizens in this long & at length, Successfull Contest. I am not
                            less persuaded in my own mind, that what depends on the States respectively to put the finishing hand to a complete
                            compensation of their long and meritorious Services and Sufferings will be cheerfully complied with; But these Sr are the
                            Expectations or opinions, of an Individual Strongly impressed and ardently (perhaps too Sanguinely) hoping for that
                            desireable event, in which Expectation of I am disappointed—I shall, with you Sr, have to lament, the most fatal
                            Infatuation, and the grossest ingratitude that ever Seized the heads or corrupted the hearts of a Nation and its Councils
                            towards a Body of men to whom they owe their Political existence and all those blessings which every good Man wishes to
                            see flow from our Union and Independance.
                        We hope to have the Answer tomorrow from the Superintendant of Finance, on the Practicability of the
                            Measure—which shd it be even in the negative (which I do not expect) I think I can assure Your Excellency—Such is the
                            Interest the Committe takes in the Welfare of the Army, that they will not stop in their Endeavors, to devise such
                            measures as may in the end, prove as beneficial and Satisfactory as those which Yr excellency have thought of—if in their
                            Power.
                        Yr Excelly’s observations on the necessity of Establishing a National Character Stampd with the indelible
                            traits of Justice, Gratitude and Faith, carry with them the irresistable force of conviction and meet with my most cordial
                            concurrence nor have I a doubt, that, when the Tumult of War has subsided, but this Enlightend Country altho at present
                            young in Politics—will soon discover the Importance and truth of your observation, and adopt it as the surest Basis on
                            which, must be founded the future greatness and Prosperity of these rising and important States. It is with Infinite
                            pleasure that I think I have observed, such Ideas, succeeding rapidly, to those of Chicane, which so strongly marked, the Councils
                            as well as Manners of the People at large in the days of Paper and Depreciation—from these considerations—I am led to form
                            the most pleasing Augury of our future greatness and respectability among Nations, which has in a great measure dispelld
                            those fears and Bodings of the evils, which a Joining of Interests among so many Sovereignties, United in one federal
                            chain seemed to threaten. I am happy to think, that local Interests and prejudices will give way to
                                a great and general good when clearly seen and well understood—and prudently and constitutionally persued. These
                            Sr are in my Apprehension the grand objects of our general Council; a steady persuit of which without turning to the right
                            or to the left, from local considerations, party animosity, partial views, or Corrupt Influence, will certainly guide the
                            Vessel of the State to a Safe Anchorage, and reward the Pilots with the Estimation and applause of their fellow Citizens
                            and the Admiration and respect of foreign Powers.
                        I am happy to Inform Yr Excellency that a requisition to the States, on such principles as the federal
                            constitution will Authorize if adopted and on such liberal principles as I hope will facilitate if not insure the
                            adoption, is now so far advanced as to be on the point of its passage through Congress, which will afford the means of
                            Providing ample and permanent funds for the payment of the Interest not only of our army but of foreign and domestic
                            creditors of every description, as well as for sinking the Principal—I cannot, here, omit suggesting to Yr Excelly that
                            your personal Interest with some of the leading Members of our Legislature, and perhaps with some of the other states,
                            might give a happy turn to those requisitions, when they are laid before the assemblies, especially if grounded on the
                            feelings and true Situation of the Army with which you Sr are universally acknowledged to be better acquainted, and more
                            conversant than any other person can possibly be. Embarked in the Same cause, and I flatter myself on the same principle
                            as Yr Excellency—I hope I need not apologize for the length of my letter, as its contents will fully demonstate the
                            Interests I have in the Successful Issue of our common Endeavors that peace shall not arrive without its Blessings—content
                            and happiness to those by whose exertions it has been principally procured—nor need I give an
                            additional proof, I hope, of that entire confidence and esteem with which I am Yr Excellencys most obedt and very Humb.
                            Sert
                        
                            Theok Bland
                        
                        
                            P.S. I have not yet received any answer from Sr Guy Carleton to my letter which you were so obliging to
                                Send in—shd I receive it I shall certainly communicate its contents to Yr Excelly or shd any letter come from him
                                through Yr Hands directed to me Yr Excelly will be pleased to open & peruse it for Yr Satisfaction on the
                                subject you mention.
                        
                        
                            T.B.
                        
                    